          Case 1:18-cv-09011-JMF Document 164 Filed 04/27/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
ACCENT DELIGHT INTERNATIONAL LTD., et al.,                             :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :     18-CV-9011 (JMF)
                  -v-                                                  :
                                                                       :          ORDER
SOTHEBY’S, et al.,                                                     :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

       Upon review of the parties’ (and Bouvier’s) submissions, the Court grants Sotheby’s
application for Letters of Request pursuant to the Hague Convention, see ECF No. 152, with the
following modifications. First, any deposition of Mr. Bouvier is not to exceed fourteen hours.
Second, Sotheby’s may not request that Mr. Bouvier produce documents concerning the criminal
proceeding Plaintiffs initiated in France. The remaining issues raised by Mr. Bouvier (including
whether, when, and how the deposition can proceed in light of the COVID-19 situation — as to
which counsel should attempt to reach agreement) can and should be addressed by the Swiss
court. No later than May 4, 2020, Sotheby’s shall submit a revised version of its request
consistent with this Order. In light of the current public health situation, Sotheby’s should
contact the Clerk’s Office for guidance on how to then obtain the required wet signatures
(presumably from the Part One Judge as the undersigned is working remotely) and/or stamps.

        The Clerk of Court is directed to terminate ECF No. 152.


        SO ORDERED.

Dated: April 27, 2020                                      __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
